948 F.2d 1218
Carolyn L. JORDAN, as Executrix of the Estate of James I.Jordan deceased, Plaintiff-Appellee, Cross Appellant,v.NATIONAL ACCIDENT INSURANCE UNDERWRITERS INC., Defendant,Reliable Life Insurance Company, Defendant-Appellant, Cross Appellee.
No. 89-7608.
United States Court of Appeals,Eleventh Circuit.
Dec. 19, 1991.

Robert C. von Ohlen, Jr., Adler, Kaplan & Begy, Chicago, Ill., Steven F. Casey, Balch & Bingham, Birmingham, Ala., for defendant-appellant, cross appellee.
Hare, Wynn, Newell and Newton, Bruce J. McKee, Birmingham, Ala., for plaintiff-appellee, cross appellant.
Appeal from the United States District Court for the Northern District of Alabama;  William M. Acker, Jr., Judge.
Before HATCHETT and ANDERSON, Circuit Judges, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
On the appeal by defendant Reliable Life we knew that the judgment of the district court should be affirmed insofar as it awarded to plaintiff the proceeds of the group accidental death policy insuring her husband.   On plaintiff's cross-appeal we certified to the Supreme Court of Alabama the question whether interest from the judgment should be awarded pursuant to Ala.Code 1975, § 27-1-17(b) or at the "legal rate" prescribed by Ala.Code 1975, § 8-8-1.  Jordan v. National Accident Insurance Underwriters, Inc., 922 F.2d 732 (11th Cir.1991).


2
The Supreme Court of Alabama has answered the certified question, holding that interest is to be awarded pursuant to § 27-1-17(b).  Jordan v. Reliable Life Insurance Company, 589 So.2d 699 (Ala.1991).


3
We are grateful to the Supreme Court of Alabama for its prompt response, which guides our decision on a previously unsettled question of Alabama law.


4
On the appeal by Reliable Life, the judgment of the district court is AFFIRMED insofar as it awarded to plaintiff policy proceeds of $375,000.   On the cross-appeal by plaintiff, insofar as the judgment awarded plaintiff simple interest at 6% per annum on the principal amount, it is REVERSED.   The case is REMANDED for entry of a fresh judgment to include policy proceeds of $375,000 plus interest at the rate of 1 1/2% per month, as provided by Ala.Code 1975 § 27-1-17.